Whitfield, J.,
concurring.
*753It does not appear that the electric company should reasonably have anticipated an injury of the nature here disclosed, or that the plaintiff below has a cause of action in view of the circumstances under which the decedent Avas fatally injured.
Even if the electric company should have known that the insulation on the wire had been impaired by rubbing against the eaves or gutter of the metal roof when the wind would blow the wire toAvards the roof, so that the electric current would pass along the metal roof to the metal pipes touched by the decedent, the electric company should not in reason be required to anticipate that any one would be upon the roof under the circumstances shown in this case. See principles discussed in 213 U. S. 1. The burden was on the plaintiff to show a breach of duty to the decedent that proximately caused the death. See 20 C. J. 380.
In Temple v. McComb City Electric Light & Power Co., 89 Miss. 1, 42 South. Rep. 874, 10 Ann. Cas. 924, it appeared that the defendant electric company “had negligently removed the insulation from its wires at a place Avhere said wires passed through a tree which had numerous branches extending almost to the ground, and in Avhich plaintiff:and other children played.” A cause of action was stated. 20 C. J. 353.
In Benton v. North Carolina Public Service Company, 165 N. C. 354, 81 S. E. Rep. 448, the long continued dangerous condition of the wires in the tree with attractions to boys should have been knoAvn to the defendant company. Recovery was allowed. See also Mullen v. Wilkes-Barre G. & E. Co., 229 Pa. 54, 77 Atl. Rep. 1108; Daltry v. Media Electric Light, Heat & Power Co., 208 Pa, 443, *75457 Atl. Rep. 833; Consolidated Electric Light & Power Co. v. Healey, 65 Kan. 798, 70 Pac. Rep. 884; Nelson v. Branford Lighting & Water Co., 75 Conn. 548, 54 Atl. Rep. 303, Avhere actionable negligence Avas shown. In Elias v. Mayor & Board of Trustees of City of New Iberia, 137 La. 691, 69 South. Rep. 141, the wires were obviously strung so low as to endanger the ordinary use of a wire clothes line on the premises. A recovery was proper.
In Clements v. Louisiana Electric Light Co., 44 La. Ann. 692, 11 South. Rep. 51, 16 L. R. A. 43, the decedent was properly on the roof where the wires were improperly placed, and not property insulated. No contributory negligence appeared and damages were recovered'. See also 46 L. R. A. 745; 34 L. R. A. 812; 164 Mass. 492.
Elements essential to liability were not shown in this case. See 61 Fla. 293; 63 L. R. A. 469; 52 L. R. A. (N. S.) 1170; 49 South. Rep. 772; 20 C. J. 351; 9 R. C. L. 1209; 115 Me. 361; 165 N. Y. Supp. 852; 89 Conn. 286; 166 Fed. 651.